DISMISS and Opinion Filed October 5, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00914-CV

                            CELIA D. MISKEVITCH, Appellant
                                         V.
                               7-ELEVEN, INC., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-00611

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Lang
       By letter, the Court questioned its jurisdiction over this appeal because it appeared

appellee’s counterclaim for attorney’s fees remained pending. See Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). We gave the parties an opportunity to address our concern.

Both parties filed responses agreeing with this Court’s assessment that the judgment is not final.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




160914F.P05                                        /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CELIA D. MISKEVITCH, Appellant                     On Appeal from the 298th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00914-CV         V.                      Trial Court Cause No. DC-15-00611.
                                                   Opinion delivered by Justice Lang. Justices
7-ELEVEN, INC., Appellee                           Myers and Evans participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee 7-ELEVEN, INC. recover its costs of this appeal from
appellant CELIA D. MISKEVITCH.


Judgment entered this 5th day of October, 2016.




                                             –2–